TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 24, 2019



                                      NO. 03-19-00267-CR


                             Wilfred Warren Sheppard, Appellant

                                                  v.

                                   The State of Texas, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 2 OF BELL COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
 DISMISSED FOR WANT OF JURISDICTION-- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the trial court’s order denying appellants Motion to Quash Indictment.

Having reviewed the record, it appears that the Court lacks jurisdiction over this appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. Appellant shall pay all costs

relating to this appeal, both in this Court and in the court below.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 24, 2019



                                      NO. 03-19-00268-CR


                             Wilfred Warren Sheppard, Appellant

                                                  v.

                                   The State of Texas, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 2 OF BELL COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
 DISMISSED FOR WANT OF JURISDICTION-- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the trial court’s order denying appellants Motion to Quash Indictment.

Having reviewed the record, it appears that the Court lacks jurisdiction over this appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. Appellant shall pay all costs

relating to this appeal, both in this Court and in the court below.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 24, 2019



                                      NO. 03-19-00269-CR


                             Wilfred Warren Sheppard, Appellant

                                                  v.

                                   The State of Texas, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 2 OF BELL COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
 DISMISSED FOR WANT OF JURISDICTION-- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the trial court’s order denying appellants Motion to Quash Indictment.

Having reviewed the record, it appears that the Court lacks jurisdiction over this appeal.

Therefore, the Court dismisses the appeal for want of jurisdiction. Appellant shall pay all costs

relating to this appeal, both in this Court and in the court below.